DISSENTING OPINION. McCulloch, C. J. I can only discover in this con- tract one to pay money in installments, and a refusal to pay each installment created a separate cause of action, but not a right of action for future installments. The breach of the contract was in refusing to pay, and the fact that there was a total denial of liability did not accelerate the right of action for future installments. The rule on the subject of remedies on contracts to pay money in installments is stated as follows: “At common law a.contract to pay a sum certain in installments at different times was considered an entire contract upon which no action of debt could be brought until all the days of payment had elapsed. After the action of assumpsit was introduced, it was held at first that, although, where the contract was to pay 'by installments, assumpsit would lie on default of the first payment, yet plaintiff was obliged to demand his whole damages, even where only one of the several installments was payable, on the ground that the contract was entire, and that no new action could be maintained. Subsequently, however, it was determined that in assumpsit, on such a state of facts, an action plight be brought for such sum only as was due when the action was brought, and that plaintiffs should recover damages accordingly and have a new action as the other sums became due toties quoties. The great weight of modern authority is to the effect that a contract to do several things at several times is divisible in its nature because, although the agreement is in one sense entire, the per-formalice is several, and an action will lie for the breach of any one of the stipulations, each of them being considered in respect to the remedy as a several contract.” 1 C. J., p. 1112. The text is supported by numerous authorities, among which may be cited the following: Peurrung v. Carter-Crume Co., 110 Fed. 107; Colwell v. Fulton, 117 Fed. 931; Ryall v. Prince, 82 Ala. 264; Higgins v. San Diego Savings Bank, 129 Cal. 184; Puckett v. National Annuity Assn., 134 Mo. App. 501; Thetford v. General Assurance Corporation, 140 Mo. App. 254. The Missouri cases cited above are identical with the case at bar in that they involve suits on accident policies of insurance, the benefits being payable in installments, and the court held that there could only be a recovery for installments due, though all of the matured installments could be joined in one action. In Badger v. Titcomb, 15 Pick. (Mass.) 409, the doctrine of the above text is announced, and the opinion shows that the right to recover all of the installments was first announced by the English court on the ground that the contract was entire, and failure to make the first payment constituted a breach of the whole contract, but it is shown by the Massachusetts court that this doctrine was repudiated in later English cases, and the authority of the first case has never been recognized/ This view is in line with our own cases. In State v. Scroggin, 10 Ark. 326, the question of recovery on future installments was not involved, but it was held that the matured installments could be joined in one action for the purpose of giving the circuit court jurisdiction. The conclusion of the majority is, I think, in direct conflict with the decision of this court in Van Winkle v. Satterfield, 58 Ark. 617, where it is held that a discharged employee whose wages were, under the contract,'due in installments, could not sue for future installments.] In the present case it is shown that there were- sufficient installments due to bring the amount within the jurisdiction of the circuit court, but I am of the opinion that, under the authorities cited above, appellee was only entitled to recover the installments due up to the time of the trial, and that successive actions could be brought for future installments. As stated by Judg'e Battle. sueakine: for the court in the Van Winkle case, sunra, “he might, after recovery of the judgment, die before Ms term of service expired.” So, in the present case, appellee may recover from Ms disability before be is entitled to demand payment of the full amount that has been awarded to him in this judgment.